Citation Nr: 1451096	
Decision Date: 11/18/14    Archive Date: 11/26/14

DOCKET NO.  08-39 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for a right knee disability, to include as secondary to a service-connected left knee disability.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

S. Stanley, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from June 1978 to October 1983.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Columbia, South Carolina Department of Veterans Affairs (VA) Regional Office (RO).  In August 2012, a Veterans Law Judge (other than the undersigned) remanded this matter for further development.  The case is now assigned to the undersigned. 


FINDING OF FACT

A right knee disability was not manifested in service, arthritis of the right knee was not manifested in the first year following the Veteran's discharge from active duty, and the preponderance of the evidence is against a finding that her current right knee disability is related to her service or was caused or aggravated by her service-connected left knee disability.


CONCLUSION OF LAW

Service connection for a right knee disability, to include as secondary to a left knee disability, is not warranted.  38 U.S.C.A. 1112, 1131, 1137, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of the claim prior to the initial adjudication of her claim.  A July 2007 letter explained the evidence necessary to substantiate her claim, the evidence VA was responsible for providing, the evidence she was responsible for providing, and informed her of disability rating and effective date criteria.  She has had ample opportunity to respond/supplement the record and has not alleged that notice in this case was less than adequate. 

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  The RO arranged for VA examinations in October 2008 and secured an addendum medical opinion in August 2012, which will be discussed in greater detail below, though the Board finds these reports (cumulatively) to be adequate as they reflect familiarity with the Veteran's history and a include a physical examination report with all necessary findings.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). In order to establish service connection for the claimed disorder, there must be evidence of: (1) a current disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  Disorders diagnosed after discharge may still be service connected if all the evidence establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Briefly, requirements for a successful secondary service connection claim are evidence of: (1) a current disability for which secondary service connection is sought; (2) a disability which is service connected; and (3) that the service connected disability caused or aggravated the disability for which secondary service connection is sought.

Certain chronic disabilities (to include arthritis) may be service connected on a presumptive basis if manifested to a compensable degree within a specified period of time following discharge from active duty (one year for arthritis).  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Id. 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1). Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.

The Veteran's theory of entitlement to the benefit sought is primarily one of secondary service connection.  She contends that her right knee disability is secondary to her service-connected left knee disability.

The Veteran's service treatment records (STRs) are silent for right knee problems.  They show that a left knee strain was diagnosed in July 1980.  Service connection for a left knee disability was established by an October 2007 rating decision.

Private treatment records from Memorial Bone and Joint specialists from December 1999 to July 2002 show the Veteran complained of bilateral knee pain and that bilateral osteoarthritis of the knees was diagnosed.  These records show ongoing treatment for osteoarthritis in her right knee and that her right knee pain was improved following steroid injections.  

April 2006 to June 2008 private treatment records from Dr. C. K., M.D., show treatment for bilateral knee pain.  April 2006 records note the Veteran reported experiencing pain for years, but that it had recently worsened.  X-rays showed joint space loss, eburnated bone and osteophyte formation; the diagnosis was bilateral osteoarthritis of the knees and knee replacement surgery was discussed.  Treatment records show the Veteran eventually underwent a left total knee replacement (TKR) in May 2007 (the operative report erroneously described a right knee replacement, as was noted in the August 2012 Board remand).  See July 2007 Statement in Support of Claim describing a left knee replacement in May 2007 and October 2007 X-rays showing satisfactory positioning of a total joint prosthesis at the left knee.  In June 2008, the Veteran underwent a total right knee replacement.

A July 2008 statement by the Veteran alleges that her right knee problems are a direct result of her service-connected right knee disability.  She noted that because she had pain in her left knee, she overcompensated by putting more pressure and weight on her right knee which caused severe problems and resulted in her recent right knee replacement surgery. 

On October 2008 VA examination, the Veteran reported that the onset of her right knee problems occurred after service, and was secondary to her left knee disability; she indicated that her orthopedic surgeon told her she was favoring her left knee and placing undue pressure on her right knee leading to injuries and early degenerative changes.  She reported severe, constant right knee pain without locking or instability.  The examiner noted that he reviewed the record and there was no statement from the Veteran's treatment providers associating her right knee problems to her service-connected left knee disability.  The diagnosis was degenerative joint disease of the right knee with total knee replacement.  The examiner opined that it is less likely than not that her right knee disability is secondary to her left knee disability.  The examiner noted there were no complaints of right knee pain until 1999 and no documentation within the record from her private providers linking her right knee to her service-connected left knee disability. 

A November 2008 statement by the Veteran reiterates her contention that her right knee disability is due to her service-connected left knee disability.  She reported she cannot climb, bend, or stand for long periods of time. 

On August 2012 VA examination, the examiner reviewed the record, noted that he was an orthopedic surgeon with 40 years' experience, and acknowledged the Veteran's documented osteoarthritis of the right knee.  The examiner noted that gait analysis data confirm there can be no stress on the opposite limb from a disabled limb unless: 1) the limb is absent and all body weight stress is placed on the remaining limb; 2) the involved limb is immobilized and must not contact the ground during gait, again transferring all weight to the opposite extremity; or 3) the involved limb is frail and thereby unable to support any weight and all weight is transferred to the opposite, uninvolved lower extremity.  The adjacent joint of an involved limb can be involved in weight bearing on the involved limb side, in this instance that would be the left ankle or the left hip, but that no stress is transferred beyond the next adjacent joints (i.e. left hip and left ankle) to other joints in the body.  The examiner also reviewed the Veteran's October 2007 X-rays (following her left knee replacement) which show findings of the normal progress of degenerative arthritis due to aging and no evidence of any other effect.  In these films, the left knee prosthesis was appropriately seated and there was no evidence of loosening or of tracking abnormalities.  The examiner concluded that based on evidence in the literature and review of the record, there is no evidence whatsoever that the right knee degenerative process was caused or affected by the service-connected left knee.

It is neither shown by the record nor alleged, that a right knee disability became manifest in service and has persisted since.  And while the Veteran's right knee disability includes arthritis, there is no evidence that right knee arthritis was manifested in the first postservice year.  Therefore, service connection for a right knee disability on the basis that it became manifest in service and persisted or on a presumptive basis (for right knee arthritis as a chronic disease under 38 U.S.C.A. 
§ 1112) is not warranted.

Furthermore, there is no evidence that otherwise relates the Veteran's knee disability directly to service, nor is it so alleged.  Accordingly, service connection on a direct basis (for a knee disability diagnosed postservice on the basis that it is related to service) is not warranted.  See 38 C.F.R. § 3.303(d).  As is noted above, the Veteran's theory of entitlement is one of secondary service connection.  Whether or not one musculoskeletal disability has caused or aggravated another is a medical question.  The only medical evidence in the record that directly addresses that question in the record consists of the opinions of VA examiners. 

The Board finds that the October 2008 and August 2012 VA medical opinions are probative evidence in the matter.  Essentially these opinions are to the effect that the Veteran's right knee disability is more likely due to aging, and that any current right knee disability was not caused or aggravated by her service-connected left knee disability.  The opinions reflect familiarity with the entire factual record, and are supported by detailed explanation of rationale, with citation to supporting factual data (including the above-cited postservice interval with no documented complaints, the X-rays showing age-related degenerative changes, and the explanation of gait analysis by the August 2012 examiner).  The August 2012 examiner is an orthopedic surgeon (who by virtue of training and experience is eminently qualified to provide opinions in the matters).  The opinion reflects familiarity with the entire record, and includes rationale that points to factual data and medical principles; it is probative evidence in the matter, and in the absence of competent evidence to the contrary is persuasive.  

The Board has considered the Veteran's own statements relating her right knee disability to her left knee.  However, she is a layperson, and not qualified to render a medical opinion in this matter.  As is noted above, the nexus questions raised by the Veteran's allegations in these matters (whether her service connected left knee disability caused or aggravated her right knee disability) are medical (and beyond the realm of common knowledge/incapable of resolution by lay observation).  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  The Veteran does not cite to supporting medical opinion or literature.  While she indicated that her orthopedic surgeon told her she was favoring the left leg and putting undue stress on the right, she has not submitted a statement or opinion by the surgeon to that effect.  Her recollection of what the surgeon told her is far too tenuous to be considered competent medical evidence.  

In light of the foregoing, the Board finds that the preponderance of the evidence is against a finding that the Veteran's right knee disability is related to her service or was caused or aggravated by her service-connected left knee disability.  Accordingly, the appeal in this matter must be denied.


ORDER

The appeal seeking service connection for a right knee disability is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


